—Order unanimously affirmed with costs. Memorandum: In this action by plaintiff for breach of a real estate purchase contract, Supreme Court entered a default judgment against defendants for their failure to appear, as directed by the court, in opposition to plaintiff’s motion for a default judgment. Plaintiff’s motion was based on defendants’ failure to comply with court-ordered discovery over several years. Given the pattern of dilatory and obstructive conduct by defendants and the insufficiency of their excuse, we conclude that the court did not improvidently exercise its discretion in denying defendants’ motion to vacate the default *952judgment (see, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141; cf., Voss Dental Lab v Surgitex, Inc., 210 AD2d 985). (Appeal from Order of Supreme Court, Erie County, No-taro, J. — Vacate Judgment.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.